 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5
 6   ANNETTE WALKER GOGGINS,                                Case No. 2:21-cv-00655-RFB-NJK
 7           Plaintiff,                                                   ORDER
 8   v.
 9   HOUSING URBAN DEVELOPMENT, et
10   al.,
11           Defendants.
12          On April 21, 2021, Plaintiff filed an application to proceed in forma pauperis and submitted
13 a complaint. Docket Nos. 1, 1-1. On April 23, 2021, the Court granted Plaintiff’s application to
14 proceed in forma pauperis and dismissed Plaintiff’s complaint with leave to amend. Docket No.
15 3. The Court permitted Plaintiff to file an amended complaint no later than May 26, 2021. Id. at
16 6. However, it appears that the mailing address Plaintiff provided is deficient and, therefore,
17 Plaintiff never received the Court’s order dismissing her complaint with leave to amend. See
18 Docket No. 4. A pro se party must immediately file with the Court written notification of any
19 change of mailing address; failure to do so “may result in the dismissal of the action, entry of
20 default judgment, or other sanctions as deemed appropriate by the court.” LR IA 3-1.
21          Accordingly, Plaintiff is hereby ORDERED to file her updated address with this Court,
22 no later than July 6, 2021. Failure to comply with this order will result in a recommendation to
23 the District Judge that this case be dismissed without prejudice.
24          IT IS SO ORDERED.
25          Dated: June 3, 2021
26                                                               ______________________________
                                                                 Nancy J. Koppe
27                                                               United States Magistrate Judge
28

                                                     1
